28 Ill. App.2d 499 (1961)
171 N.E.2d 659
Leo J. Doyle, Jr., Appellant,
v.
Roy T. Omundson, John H. Bell, Marmon-Herrington Company, Inc., an Indiana Corporation, and Cardox Corporation, an Illinois Corporation, Appellees.
Gen. No. 48,118.
Illinois Appellate Court  First District, First Division.
January 23, 1961.
Askow, Stevens & Hardy, of Chicago, for appellant.
Dallstream, Schiff, Hardin, Waite & Dorschel, of Chicago (George B. Pletsch, James R. Mitchell, of counsel) for defendants-appellees.
John H. Bell and Roy T. Omundson; Isham, Lincoln & Beale, of Chicago (Charles A. Bane and Richard D. Cudahy, of counsel) for defendants-appellees, Marmon-Herrington Co., Inc., an Indiana Corporation, and Cardox Corporation, an Illinois Corporation.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Affirmed.
Not to be published in full.